Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 1 of 10 PagelD #: 1

aEcENED

9 209 UNITED STATES DISTRICT COURT FOR
su THE EASTERN DISTRICT OF MISSOURI
| pistfict ot MO DIVISION

aajertn DIS"

Complaint for a Civil Case

fh ul de lae MM, OO feces

Write the full name of each plaintiff
ho is filing this complaint. If the
names of all the plaintiffs cannot fit in
the space above, please write “see
attached” in the space and attach an
additional page with the full list of

nantes.)

Case No.
(to be assigned by Clerk of
District Court)

Plaintiff requests trial by jury:

x Yes [| No

Vv

Lyd te “W) hi : Saul Com missirale wm
Qe sal Seeuk: ty fll mi misthation

(Write the full name of each defendant.
The caption must include the names of
all of the parties. Fed. R. Civ. P. 10(a).
Merely listing one party and writing “et
al.” is insufficient. Attach additional
sheets if necessary.)

ee eee eee eee Nee aes ae ae es es

CIVIL COMPLAINT
NOTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual’s birth, a minor’s initials, and the
last four digits of a financial account nuniber.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepaying fees or costs.
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 2 of 10 PagelD #: 2

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additiona} pages if needed.

Name A de Ue M tche tle. Vue
Street Address LES Lucas tend MunT @d. i
City and County Nw Lyins Crary —
State and Zip Code Uisionks, Cle - 2780 ce ee ee
Telephone Number K 3rd ) SVL -P7ELLE eee

E-mail Address : al. ae

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For
an individual defendant, include the person’s job or title (if known). Attach additional
pages if needed.

Defendant No. }!

Name Li deeu MM Gu/ ce eee

 

 

 

Job or Title Chrno. sane we .
Street Address WY Soran bdy Ll,a, ALTMEVER, Rote lel
City and County Ln LL, Mane

State and Zip Code fet; ee
Telephone Number (4/g.) 76.5 -/23Y ae
E-mail Address Sete cee cee

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant. If you are
suing for violation of your civil rights, you must state whether you are suing
each defendant in an official capacity, individual capacity, or both.)
Casey eh Rak R DIAN Doc. #: 1 Filed: 10/03/19 Page: 3 of 10 PagelD #: 3
D epttent No.

Norunt R Lia Ae ne- Davi S, Kevionel [bmn SSimen.
< 05 Whom tahin '
bn 7 B lens Feheul Bul...
ast ( ae Staeet Room Ve e
as Cte, Mo Ct{(0L,- avoy

Neferdent No. 3

Nome: Eyer M Wathen Sy Sinintl thay Mb =, Misete

Senk Seurity Uff ft

by) freuaety bird. Ai+me yer , Room 4/7

Dittnote, MD 2105S
(410) 96S F&F

Dobendert No. f Mblerow Lley (Mo j*Diste eT)
IS, Lipruritatior, brew
[A8/ Opa hoor RA. Suite 20 2-
Pri ssent, Mo, (-303/
(34) 3¢3- SA¥O

Mypatct No, Mbenncy Goa) bh

csSouk:
bic Sehmit’, Abloracy Genet
o207 W. thigh ST

Po. Bx ¢99
Tipfensrn City, Mo 4Si03—

(5773) 2ST 35K)
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 4 of 10 PagelD #: 4

Tpessuiry Darpeoter (enind Fea Tag
Drews Palmer, Special Agent
[Pp2 Spruce Steet

Znail: OT Lenis, Nb 63103
m Drews Flnen Otgta. thers goV

(34) 539-3979

Daeferdect No. 7
LDitiznl Crunue SLavice Tan Adie rte Seevite-

Danielle Dar lass, Hoenntit (LP Wambeee L1teoyd)
[Add Sheree % Stheet-MS 1005757
Stat Lris ND. be 3103

(HY) 339-1659

Era: f: Danielle: Dong lass(O IRs gov
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 5 of 10 PagelD #: 5
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 6 of 10 PagelD #: 6

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the information for this case.
(Include all information that applies to your case)

A. Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case. 1)
Ths Actin Aleks Cp yl Sy 3E pnw ¢ Vereen CHS 4 the Soek Secsily iol
fer ard hep L~7 ec (Baste

(5 “de tie Cul hey ti Mand} ihe jane eps A
Varasd fo ID psce 0 pct an Pos jeabeet Jat, a, Chips Yel are
/4é Ga Amntecl prt Fille £5 USC. 1692 (©) fr ie hatin aa Mees book. dies

An frronmes Meth Cbesifid by SSA Mate eth ple Siptbion wher ia BREA

B. Suit against the Federal Government, a federal official, or federal agency

List the federal officials or federal agencies involved, if any.

Se: [oe het We

fre fir Lute nal LES TA S
U.S, Rep. Cong tesemnn Arey Chey

Cc. Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation,
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

1. The Plaintiff(s)

The plaintiff, (name) hel ne /h. Li, / , is a citizen of the

State of (name) /P ice £2,
7 2

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)
Case: 4:19-cv-02705-DDN Doc. # 1 Filed: 10/03/19 Page: 7 of 10 PagelD #: 7

2. The Defendant(s)
If the defendant is an individual

The defendant, (name) es]. ia , is a citizen

of the State of (name) Lie; ZOnLG Or is a citizen

of (foreign nation)

 

If the defendant is a corporation

The defendant, (name) ( fe 4 / \ t ‘ 4Llen thi Reitioll .

is incorporated under the laws of the State of (name)

hn u ha nd , and has its principal place of

business in the State of (name/tnsf « fon) / ) ¢ f A Or

is incorporated under the laws of the State of (foreign nation)

, and has its principal place

 

of business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
owes or the amount at stake----is more than $75,000, not counting interest and
costs of court, because (explain):

Te ISA “niten ge fone admcteds C0 Chk Vous Derth Geta
Qe to Mste fates Becren) DAY fone Aer fred & fpdshep
por 2007-019 th 4 tspneier sty Y

Mocteseel uth Crde 29 avd Code 901 pom SEA bnk LS Or

SIN anc KabY, bonsl bite rume, bt pbc to hire diesel
; . dtd 31/20/19. SSA MDF
i SEM Mada Si ee tof

Sytem ie. ually bode Peldatid rm Cngpase Hering pith SA on
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 8 of 10 PagelD #: 8

jerder the Cowie Wh the sth fp ed gl De. bs & tnpaslom:
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 9 of 10 PagelD#:9 —

I. Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information: As Sex fH. ad h)

What happened to you?

When did it happen?

Where did it happen?

What injuries did you suffer?

What did each defendant personally do, or fail to do, to harm you?

Woe WN

0/9,
[ISA NDF declased ry SMe fons, 2 tectw to L peak oor

907-9
LTRS Mlrud Te Sl /Mlone uct. of Decth dy t SSA oe anne

(feat 4 Ide Pu gine ore - OU od. pus SSN.
Y & MD
H fll hee 2 es ig oe ptt r
| apt C lx SIN Habre
prac sore ee

puerl den tty Uhe om SSN UMA) al

An. le / i Tp prank
fi aad Ss A; ie MEE. po pears fasce de Bauch PH

GTS TAs Heinle Case pet uate Pachff finite
4 FT ot he tang tly if
" : Goedel

Weta Nhe Ad totes atl ss: daglyst

IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do

Iau PL tfp. foearabl ga Pet de
Py bar 2 sal te ot fg ju 4, {i (ony Gog
Pip Gia
Case: 4:19-cv-02705-DDN Doc. #: 1 Filed: 10/03/19 Page: 10 of 10 PagelD #: 10

Do you claim the wrongs alleged in your complaint are continuing to occur now?

ves PY No [ |

Do you claim actual damages for the acts alleged in your complaint?

ves PR No [|

Do you claim punitive monetary damages?
ves PX] No [|

If you indicated that you claim actual damages or punitive monetary damages, state the
amounts claimed and the reasons you claim you are entitled to recover these damages. A /

EAL ot hug Dips nts Mr rn tose +f (oj, 000, 000.00 Ar
ete Lt oF Dl aa A 1 petro 08 hams a 4,
Ahk wt Vokes Cat Uirlitd fae 2007 0/4 fe Mp Low
gre HM online (2307-020/9 wth brde 29 bok Cre $0/ On qamd and
SSAy main on Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served, J understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

I declare under penalty of perjury that the foregoing is true and correct.

Signed this O35 day of (hd bes : , 20 1G .

Signature of Plaintiff(s)

 
  

44,

 

 
